DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements filed on May 3, 2021 and April 22, 2021 have been considered by the Examiner.

Allowable Subject Matter
3.    Claims 1, 9-12, 18-20, 28 and 31-33 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1, 9-12, 18-20, 28 and 31-33 are:
Regarding claims 1 and 9-11, the prior art does not teach or fairly suggest in combination with the other claimed limitations a keyboard for use with a plurality of differently configured devices from different manufacturers and having different capabilities, comprising: a support element associated with the base, the support element consisting essentially of a slot bounded by a forward surface and an opposed rear surface, the forward surface and the opposed rear surface being planar surfaces oriented parallel to one another and spaced apart a distance that enables the slot to receive peripheral edges of any of the plurality of differently configured devices from different manufacturers and having different capabilities, the forward surface and the opposed rear surface located a single fixed distance apart from one another, enabling the 
Regarding claims 12 and 18-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a keyboard for use with a plurality of differently configured devices from different manufacturers and having different capabilities, comprising: a support element consisting essentially of a slot formed in an interior surface of the base, the slot including a forward surface and an opposed rear surface, the forward surface and the opposed rear surface being planar surfaces oriented parallel to one another and located a single fixed distance apart from each other, enabling the slot to: receive a peripheral edge of a device of any of the plurality of differently configured devices from different manufacturers and having different capabilities; hold the device, with the forward surface and the opposed rear surface engaging respective front and rear surfaces of the device adjacent to the peripheral edge; and self-support the device in a working orientation at an angle of about 45° to about 85° to the base; and the keyboard carried by the base.
Regarding claims 28 and 31-33, the prior art does not teach or fairly suggest in combination with the other claimed limitations a keyboard for use with a plurality of differently configured devices from different manufacturers and having different capabilities, comprising a support element associated with the base, the support element consisting essentially of a slot, the slot including a forward surface and an opposed rear surface, the forward surface and the opposed rear surface being planar surfaces oriented parallel to one another and spaced apart a single fixed distance that 
These limitations are found in claims 1, 9-12, 18-20, 28 and 31-33, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


May 3, 2021


/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848